Title: To Benjamin Franklin from Jonathan Nesbitt, 13 June 1780
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir/
L’Orient June 13th: 1780—
I shall leave it to others to inform you particularly of the disturbances on board the Alliance in Consequence of the late Machinations of Captain Landais & some others.— To the astonishment of almost every person here, he has this day assumed the Command of said Frigate, & as is said with a determined resolution to keep possession at all Events.— I think it my Duty as an American subject to give you my oppinion on this affair;— which is that Captain Landais has been instigated to take the present measure, by some designing person, (an Enemy to his Country) whose design it is to throw every thing into Confusion, and to prevent, if possible, the supplies now going out to America from getting there in due time.— If Captn: Landais had any pretentions to the Command of this Frigate, why did not he go on board on his first arrival here? But so far was he from having such an Idea, that he apply’d to Captain Thomas Bell of the Luzerne, in Writing for a Passage out to America on board his Ship.— Therefore his taking on himself the Command of the Alliance at this Critical Period, can be with no other design, (as I have already said,) than to create confusion & delay.— I must request your Excellencys Pardon for taking the Liberty to trouble you with my private Sentiments on this affair.— But I am considerably Interested in the termination thereof, being determined, (if Landais is continued in the Command of the Alliance) to send the Luzerne, wch: is under my care, immediately to Sea, not having any Confidence in such a Convoy.—

I have the honor to remain with Sentiments of great respect.— Sir Your most Obed. Servt
  Jonath: Nesbitt
 
Endorsed: 32/ M Nesbit Alliance
Notation: L’Orient. 13 June 80
